UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1888



CECILE M. LESCS; RICHARD A. LAST, Deceased, by
Cecile M. Lescs next of kin and power of
attorney; ESTATE OF RICHARD A. LAST, BY CECILE
N. LESCS, EXECUTRIX,
                                          Plaintiffs - Appellants,

          versus

MARTINSBURG     POLICE    DEPARTMENT;    WAYNE
CLEVELAND;     THEODORE    ANDERSON;    GEORGE
SWARTWOOD; GLENN MACHER; CITY OF MARTINSBURG,
Incorporated; MARK S. BALDWIN; GEORGE KAROS;
MAX PARKINSON; UNITED STATES POSTAL SERVICE;
WILLIAM WILMOTH; JAMES WRIGHT; JANET RENO;
UNITED STATES DEPARTMENT OF JUSTICE; JOHN
MORAN; RAYMOND WEST; LOUIS FREEH; FEDERAL
BUREAU OF INVESTIGATION; WELLS MORRISON;
VETERANS    ADMINISTRATION;    GEORGE   MOORE,
Director; RICHARD PELL; WILLIAM J. HENDERSON,
a/k/a The Postmaster General of the United
States, Postmaster General; JANE DOE 1 - 17;
RICKY SWARTWOOD, Lieutenant; JOHN O'NEILL;
DALE WATSON; BOB BLITZER; WILLIAM J. CLINTON;
JOHN ASHCROFT, United States Attorney General;
MARION BOWMAN; JOHN O'BRIEN; SANDY BERGER;
DIRECTOR OF WEST VIRGINIA BUREAU OF CRIMINAL
IDENTIFICATION; WEST VIRGINIA STATE POLICE;
TINA FERGUSON; GEORGE FERGUSON; THOMAS DOMAN,
JR.; MICHAEL DOMAN; HARRY HOUSEHOLDER; MARIE
HOUSEHOLDER; SHAWNA DILLON; ALLEN DILLON; PAT
KELLER; BOBBY KELLER; JOSEPH SNELL, JR.; JOHN
DOE, 1 - 30; OFFICER SHEETZ; OFFICER ELLIS;
OFFICER   RUPPENTHAL;   J.   OAKLEY   SIEBERT,
Director of Berkeley County Senior Center;
BERKELEY COUNTY SENIOR CENTER; BERKELEY COUNTY
ADMINISTRATION; ROBERT S. MUELLER, III; VA
MEDICAL CENTER MARTINSBURG, WEST VIRGINIA;
DUNN; WEST VIRGINIA POLICE DEPARTMENT,
                                            Defendants - Appellees.


Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. W. Craig Broadwater,
District Judge. (CA-03-7-3)


Submitted:   December 17, 2004           Decided:   January 12, 2005


Before WILKINSON, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cecile M. Lescs, Appellant Pro Se. Tracey Brown Eberling, STEPTOE
& JOHNSON, Martinsburg, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 - 2 -
PER CURIAM:

               Cecile M. Lescs appeals the district court’s orders

granting the motion to dismiss her civil action, denying her motion

for summary judgment, and denying her motion for reconsideration.

We   have     reviewed   the    record   and   find    no     reversible   error.

Accordingly, we affirm substantially on the reasoning of the

district court.*       See Lescs v. Martinsburg Police Dep’t, No. CA-03-

7-3 (N.D.W. Va. Mar. 26, 2004 & June 25, 2004).                We dispense with

oral       argument   because   the   facts    and    legal    contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                      AFFIRMED




       *
      We note that while the district court did not err in
dismissing the complaint for failure to effect proper service of
process, see Fed. R. Civ. P. 12(b)(5), and that “a failure to
obtain proper service on the defendant deprives the court of
personal jurisdiction over the defendant,” Koehler v. Dodwell, 152
F.3d 304, 306 (4th Cir. 1998), insufficient service would not
deprive the court of subject matter jurisdiction. See Mississippi
Publ’g Corp. v. Murphree, 326 U.S. 438, 445 (1946).

                                      - 3 -